Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Remarks
This Final action is in response to communications filed on 02/23/2021 claim(s) 1, 4-6, 13, 15 & 20 are amended and claims 3, 14 and 21 are cancelled per Applicant’s request. Therefore, claims 1, 2, 4-13 and 15-20 are presently pending in the application and have been considered as follows.
Examiner Note
	In light of the applicant's arguments, the examiner hereby withdraws his previous 35 USC 112(b) rejection of claims 1-12 relating to the normal space data source however maintains the rejection regarding the abnormal data generation platform as described below. 


Response to Arguments
-The applicants’ remarks on page 7 with respect to:

“As a preliminary matter, Applicant notes that claim 21 has not been rejected herein.  Applicant has amended the independent claims to include the features of dependent claim 21, and canceled claim 21 herein. In view thereof, Applicant requests allowance of at least the independent claims. Further, Applicant respectfully requests that in the event another action is issued following the present action, the action not be a Final Office Action, as not all of the claims have been rejected herein.”

Have been carefully considered but are non-persuasive;

The examiner respectfully disagrees and notes that this is simply a typographical  error (e.g. 20 instead of 21) however the examiner has made clear on the record of rejecting these features (see non-final office action dated 10/28/2020, page 8 lines 4-7) and the correspondence of the system to the manufacture claims (see non-final office action dated 10/28/2020, page 12 lines 15-16)

-The applicants’ remarks on page 7 with respect to:

“Applicant further notes that starting on page 2, line 19 and ending on page 3, line 5, the Office Action rejects the claims under 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-

Have been carefully considered but are non-persuasive;

The examiner respectfully notes that the MPEP states “If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b).” Sec 2181 II. A.

-The applicants’ remarks on page 7 with respect to:

“The specification describes an abnormal data generation platform 240 with relation to FIGS. 2 and 3. See, e.g., also paras. [0039]-[0040] of Applicant's specification.”

Have been carefully considered but are non-persuasive;

The examiner respectfully disagrees and notes that the section cited by the applicant does not describe the structure of the abnormal data generation platform 

-The applicants’ remarks on page 8-9 with respect to:

“Applicant respectfully submits that simply using a GAN process to generate samples, as in Salem, cannot be seen to disclose or to suggest at least, "an abnormal data generation platform to utilize information in the normal space data source and a generative model comprising a complimentary Generative Adversarial Network ("GAN"), the generative model to create generated abnormal data to represent abnormal operation of the cyber-physical system," as claimed. As best understood by Applicant, the GAN process in Salem appears to be just generating matching samples to the trained distribution (X to Y; or Y to X), which is not "a generative model comprising complimentary GAN," as claimed. (Emphasis added). As understood by a person of ordinary skill in the art, data synthesized by a complimentary GAN is created to "look like" abnormal data 

Have been carefully considered but are non-persuasive;

The examiner respectfully disagrees and notes that Salem explicitly teaches that the Cycle-GAN is used to generate “synthetic anomalous samples” (see at least abstract and page 684 Section III Methodology Anomaly Generation and Classification System of Salem) Merriam-Webster defines synthetic as “devised, arranged, or fabricated for special situations to imitate or replace usual realities”. Furthermore, while the applicant appears to argue limitations not in the claim  “data synthesized by a complimentary GAN is created to "look like" abnormal data (in either feature space or sensor value/data pace)”, the examiner contends creating synthetic, e.g. data that imitates usual realities, is synthesizing data to “look like” abnormal data. Even applicants own disclosure uses the term “synthetic abnormal samples” in paragraph 0040. Furthermore, the background section cited by the applicant indicates that the distribution is transformed, e.g. changed. The recitation of match does not appear to be disclosed anywhere in Salem. Therefore, the applicant argument is considered non-persuasive. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the elements “a normal space data source storing” and “an abnormal data generation platform to utilize” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function: the written description appears to be completely silent in regards to the structure of each element.

Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims are rejected for inheriting the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20120304008 Hackstein et al. (hereinafter “Hackstein”) in view of NPL Anomaly Generation Using Generative Adversarial Networks in Host-Based Intrusion Detection to Salem et al. (hereinafter “Salem”)

Claim 1
Hackstein teaches a system to protect a cyber-physical system having a plurality of monitoring nodes each generating a series of current monitoring node values over time that represent current operation of the cyber-physical system, [e.g. Hackstein; Para. 0002 “The present invention relates generally to the field of machine condition monitoring, and more particularly, to the detection of machine problems at an early stage based on sensor data from a plurality of monitoring sensors.”] comprising: 
a normal space data source [e.g. Hackstein; Fig. 1 Item 136 – Training Data Set] storing, for each of the plurality of monitoring nodes[e.g. Hackstein; Fig. 1 Item 165– Sensors], a series of normal monitoring node values over time that represent normal operation of the cyber-physical system; [e.g. Hackstein; Para. 0034 – “Real training samples used in the presently described system are obtained by user annotation. The user indicates whether the machine is working normally, or is having a particular fault at a certain timestamp.” See Also Fig. 8 Para. 0055-0059]
an abnormal data generation platform  [e.g. Hackstein; Fig. 1 Item 110 – Computer] to utilize information in the normal space data source … to create generated abnormal data to represent abnormal operation of the cyber-physical system; [e.g. Hackstein; Para. 0012 – “Using probability distributions over the feature state ranges to sample the manually defined rules, a set of artificial sample feature vectors is generated, each artificial sample feature vector including an annotation indicating one of the normal machine condition and the fault machine condition.” See Also Fig. 8 Para. 0055-0059 ]and
an abnormality detection model creation computer platform[e.g. Hackstein; Fig. 1 Item 110 – Computer]  having a memory and a computer processor adapted to: receive the series of normal monitoring node values and generate a set of normal feature vectors, and [e.g. Hackstein; Para. 0035 “Once a time stamp tn is annotated, a feature vector xn is formed representing the information at that timestamp. The ith dimension of xn, or xni, is a feature. The selection of a feature is machine and problem specific. For example, a feature can be the observed value of an original sensor (e.g., temperature, pressure) at timestamp tn.” See Also Fig. 8 Para. 0055-0059]
automatically calculate and output an abnormality detection model including information about at least one decision boundary created via supervised learning based on the set of normal feature vectors and the generated abnormal data. [e.g. Hackstein; Para. 0037-0038 “Based on the training data comprising N feature vectors xn and corresponding labels yn, where n=1, 2, 3, . . . , N, any supervised pattern recognition algorithm may be applied to distinguish the fault condition from the normal condition. In the example embodiment described herein, support vector machines (SVM) is used due to its proven classification performance…After training, the SVM produces an evaluation function f(x)… The manifold where f(x)=0 is often referred to as a decision boundary. The decision boundary gives the intuitive meaning of how classification is performed: the space on one side of the decision boundary belongs to one class; while the space on the other side of the decision boundary belongs to the other class.” Para. 0013 “A supervised pattern recognition algorithm is trained using an enhanced training set comprising the training set of actual feature vectors and the set of artificial sample feature vectors.” See Also Fig. 8 Para. 0055-0059]


While Hackstein teaches the system of claim 1 and teaches that the artificial abnormal data is created based on rules and user input Hackstein fails to explicitly teach utilizing a generative model comprising a complimentary Generative Adversarial Network ("GAN"), the generative model to create the artificial abnormal data. However, Salem teaches using a Generative Adversarial Network to create artificial anomalous data. [e.g. Salem; Page 684,  Section III Methodology Anomaly Generation and Classification System. “Then the template data is fed to the function G, resulting in the generation of synthetic anomalous data. This generated data is appended to the imbalanced training data, creating a balance between the normal and anomalous classes of the dataset. Subsequently, the balanced dataset is used to train a Multilayer Perceptron (MLP), and the classification is evaluated using the test set.”]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features of Salem in the invention as disclosed by Hackstein in order to improve detection of anomalies through the creation of unseen anomalies as disclosed by Salem Page 687 Section Conclusion.


Claim 2:
Hackstein teaches the system of claim 1, wherein the abnormal data generation platform creates at least one of: (i) generated abnormal feature information, and (ii) generated abnormal monitoring node sensor values. [e.g. Hackstein; Para. 0012 – “Using probability distributions over the feature state ranges to sample the manually defined rules, a set of artificial sample feature vectors is generated, each artificial sample feature vector including an annotation indicating one of the normal machine condition and the fault machine condition.” See Also Fig. 8 Para. 0055-0059 ]

Claim 4:
Hackstein as modified by Salem teaches the system of claim 1, wherein the complimentary GAN includes a generator network and a discriminator network. [e.g. Salem; Page 684, Fig 2. G and F]

Claim 5:
Hackstein as modified by Salem teaches the system of claim 1, wherein the complimentary GAN further includes training techniques comprising at least one of: (i) feature matching, (ii) virtual batch normalization, (iii) historical averaging, and (iv) consistence enforcement over consecutive generated samples. [e.g. Salem; Page 684,  Section III Methodology Anomaly Generation and Classification System. “Then the template data is fed to the function G, resulting in the generation of synthetic anomalous data. This generated data is appended to the imbalanced training data, creating a balance between the normal and anomalous classes of the dataset. Subsequently, the balanced dataset is used to train a Multilayer Perceptron (MLP), and the classification is evaluated using the test set.” See Also Fig. 8 Para. 0055-0059]

Claim 6:
Hackstein as modified by Salem teaches the system of claim 1, wherein the abnormal data generation platform creates the generated abnormal data utilizing either: (i) no actual abnormal information from the cyber-physical system, or (ii) sparse actual abnormal information from the cyber-physical system. [e.g. Salem; Page 684,  Section III Methodology Anomaly Generation and Classification System. “Then the template data is fed to the function G, resulting in the generation of synthetic anomalous data. This generated data is appended to the imbalanced training data, creating a balance between the normal and anomalous classes of the dataset. Subsequently, the balanced dataset is used to train a Multilayer Perceptron (MLP), and the classification is evaluated using the test set.” See Also Fig. 8 Para. 0055-0059]

Claim 7:
Hackstein teaches the system of claim 1, wherein the at least one decision boundary is associated with at least one of: (i) a linear boundary, (ii) a non-linear boundary, and (iii) a plurality of boundaries. [e.g. Hackstein; Para. 0044 “A decision boundary 425 defined by rules is shown in the graph 400 of FIG. 4. Because the underlying real separating boundary is highly nonlinear, it is difficult to describe the rule conditions to exactly match the separating boundary.”]


Claim 8:
Hackstein teaches the system of claim 1, further comprising: an abnormality detection computer [e.g. Hackstein; Fig. 1 Item 110 – Computer]  coupled to the abnormality detection model creation computer platform having a memory and a computer processor adapted to:
receive, from the plurality of monitoring nodes, a series of values over time that represent current operation of the cyber-physical system, [e.g. Hackstein; Para. 0028 “The CPU additionally contains one or more data analysis modules 130 containing algorithms for monitoring one or more machines by analyzing data collected from the sensors 165. The data analysis modules perform predictive maintenance tasks including the detection of events that may indicate a deviation from a normal operating condition.”]
generate at least one current feature vector based on the received series of values that represent current operation of the cyber-physical system, [e.g. Hackstein; Para. 0028 “The CPU additionally contains one or more data analysis modules 130 containing algorithms for monitoring one or more machines by analyzing data collected from the sensors 165. The data analysis modules perform predictive maintenance tasks including the detection of events that may indicate a deviation from a normal operating condition.” Para. 0039 “This separating boundary means that if a feature vector is located on the top right of this boundary (residuals are large), there is a fault. Otherwise, the machine is operating normally.”] and
execute the abnormality detection model to transmit an abnormality status signal based on the set of current feature vectors and the at least one decision boundary. [e.g. Hackstein; Para. 0028 “The CPU additionally contains one or more data analysis modules 130 containing algorithms for monitoring one or more machines by analyzing data collected from the sensors 165. The data analysis modules perform predictive maintenance tasks including the detection of events that may indicate a deviation from a normal operating condition.” Para. 0039 “This separating boundary means that if a feature vector is located on the top right of this boundary (residuals are large), there is a fault. Otherwise, the machine is operating normally.”]

Claim 9:
Hackstein teaches the system of claim 8, wherein at least one decision boundary or abnormality status is associated with a global feature vector. [e.g. Hackstein; Para. 0028 “. Suppose that the horizontal and vertical axes 205, 206 represent the sensor residual (deviation) for two temperature sensors, respectively.”]

Claim 10:
Hackstein teaches the system of claim 8, wherein at least one decision boundary or abnormality status signal is associated with a local feature vector. [e.g. Hackstein; Para. 0028 “. Suppose that the horizontal and vertical axes 205, 206 represent the sensor residual (deviation) for two temperature sensors, respectively.”]

Claim 11:
Hackstein teaches the system of claim 1, wherein the cyber-physical system is associated with at least one of: (i) an industrial control system, (ii) a heat recovery and steam generation unit, (iii) a turbine, (iv) a gas turbine, (v) a wind turbine, (vi) an engine, (vii) a jet engine, (viii) a locomotive engine, (ix) a refinery, (x) a power grid, (xi) a dam, (xii) an autonomous vehicle, and (xiii) a drone. [e.g. Hackstein; Para. 0002 “The present invention relates generally to the field of machine condition monitoring, and more particularly, to the detection of machine problems at an early stage based on sensor data from a plurality of monitoring sensors.”]

Claim 12:
Hackstein teaches the system of claim 1, wherein at least one monitoring node is associated with at least one of: (i) a sensor node, (ii) a critical sensor node, (iii) an actuator node, (iv) a controller node, and (v) a key software node. [e.g. Hackstein; Para. 0002 “The present invention relates generally to the field of machine condition monitoring, and more particularly, to the detection of machine problems at an early stage based on sensor data from a plurality of monitoring sensors.”]

Regarding claims 13 and 15-20 they are method and manufacture claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432